Citation Nr: 9911919	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-22 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1959.  The veteran died in February 1997, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  Ultimately, this matter was certified to 
the Board for review by the RO in Cleveland, Ohio.


FINDINGS OF FACT

1.  The appellant and the veteran were married at the time of 
the veteran's death.

2.  The veteran's certificate of death shows that he died on 
February [redacted], 1997, as a result of coronary artery 
disease due to or as a consequence of cerebrovascular accident 
and diabetes mellitus.  No underlying or contributing factors 
for the cause of death were listed.

3.  At the time of the veteran's death, service connection 
had been established for schizophrenia, paranoid type, rated 
as 100 percent disabling; and for a low back strain, rated as 
noncompensably (zero percent) disabling.

4.  There is no competent medical evidence linking the 
veteran's cause of death to his period of active duty.

5.  There is no competent medical evidence indicating that 
any of the veteran's service-connected disabilities caused or 
contributed to his death.

CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  See 38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder either caused the death or substantially 
or materially contributed to it.  A service-connected 
disorder is one which was incurred in or aggravated by active 
service, or in the case of certain cardiovascular diseases, 
one which was demonstrated to a compensable degree within one 
year of the veteran's separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).

Significantly, however, before reviewing the merits of any 
claim the initial question which must be answered is whether 
the appellant has presented a well grounded claim for service 
connection.  In this regard, the appellant has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded;" that is, the claim must be plausible or capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Generally, in order for a service connection claim to be well 
grounded there must be evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a of a nexus or link between the in-service injury or 
disease and the disability (medical evidence).  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  A well-grounded claim for 
service connection for the cause of a veteran's death, 
therefore, is one which justifies a belief by a fair and 
impartial individual that it is plausible that the veteran's 
death resulted from a disability incurred in or aggravated by 
service.  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is "plausible" or "possible" is 
required in order for the claim to be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Alternatively, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has indicated 
that a claim may be well grounded based on application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period, 
and the veteran still has such condition.  That evidence must 
be medical, unless it relates to a condition that the Court 
has indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.

In the instant case, the veteran's certificate of death shows 
that he died on February [redacted], 1997, at the age of 63 years.  
The immediate cause of death was listed as coronary artery 
disease due to or as a consequence of a cerebrovascular 
accident and diabetes mellitus.  No autopsy was performed.  
At the time of the veteran's death, service connection was in 
effect for schizophrenia, paranoid type, rated as 100 percent 
disabling; and for a low back strain, rated as 0 percent 
disabling.

The appellant's claim for service connection for the cause of 
the veteran's death is based on the theory that the veteran's 
cardiovascular disease which eventually caused his death 
began during his period of active duty service.  After 
reviewing the evidence of record, however, the Board finds 
that the appellant has not presented a claim which is 
plausible or capable of substantiation.  Thus, her claim must 
be denied as not well grounded.

Service medical records do not show that the veteran suffered 
from either cardiovascular disease or diabetes mellitus while 
in service.  There is also no evidence of any cerebrovascular 
accident.  The separation examination report of September 
1959 noted that the veteran's cardiovascular system was 
normal, with a blood pressure reading of 124/76 while 
sitting. 

In addition, none of the records of post-service treatment 
includes medical evidence or opinion relating the veteran's 
cause of death to a disability incurred in or aggravated by 
service.  In connection with his service-connected 
schizophrenia, the veteran was afforded psychiatric 
examinations by VA in May 1961, October 1963, October 1964, 
and October 1966.  None of these examination reports includes 
evidence of any cardiovascular disease, cerebrovascular 
problems, or diabetes mellitus.  When examined in May 1961, 
for example, an electrocardiogram and chest X-rays were 
normal.  The examiner commented that examination did not 
reveal any essential pathological signs of the vital organs.  
Although blood pressure was noted to be slightly elevated 
(i.e., 122/94), no diagnosis of high blood pressure or 
hypertension was rendered.

Treatment reports from December 1993 to January 1997 show 
that the veteran was seen by Than M. Jain, M.D., for numerous 
problems, including coronary artery disease; hypertension, 
well controlled; congestive heart failure, stable; diabetes 
mellitus; and obesity.  VA outpatient treatment reports from 
February 1996 to November 1996 also show that the veteran was 
seen for diabetes mellitus, arteriosclerotic heart disease 
with history of heart failure, exogenous obesity, and lumbar 
stenosis.  In addition, X-rays of the veteran chest taken in 
January 1997 at Medina General Hospital revealed a slight 
increase in heart size with no acute infiltrate.  None of 
these reports, however, includes medical data or opinion 
linking any primary or contributory cause of the veteran's 
death to his period of active duty or any event thereof.

On February 4, 1997, the veteran was admitted to Medina 
General Hospital after his wife observed him to be unsteady 
and to have difficulty speaking.  The impression included a 
cerebrovascular accident, probably embolic in nature with 
partial expressive aphasia; diabetes mellitus, type II; 
coronary artery disease; obesity; and chronic depression.  On 
the day following his admission, the veteran was found to be 
unresponsive and in complete cardiac arrest.  The veteran was 
unable to be revived and was pronounced dead.  Final 
diagnoses were of a cerebrovascular accident with expressive 
aphasia; coronary artery disease; diabetes mellitus, type II; 
obesity; and chronic depression.  These reports contain no 
medical evidence or opinion relating the veteran's heart 
disease, cerebrovascular accident or diabetes mellitus to 
service.  

Overall, there is no competent medical evidence of a nexus 
between a disability incurred in or aggravated by service and 
any primary or contributory cause of the veteran's death.  As 
competent evidence is required where the determination 
involves medical causation or a medical diagnosis, the 
absence of such competent evidence renders this claim not 
well grounded.  See Grottveit, 5 Vet. App. at 93.  The Board 
is sympathetic to the appellant's loss of her husband; 
nevertheless, the Board may not go beyond the factual 
evidence presented in this instance to provide a favorable 
determination.  While the Board has noted the appellant's 
contentions as to the cause of death, the appellant, as a lay 
person who is untrained in the field of medicine, is not 
competent to provide a medical opinion as to the cause of the 
veteran's death.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609 
611, (1992).  In the absence of competent medical evidence to 
support the claim of entitlement to service connection for 
the cause of the veteran's death, the Board can only conclude 
that the appellant has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim is well grounded.  In reaching this determination, the 
undersigned recognizes that this issue is being disposed of 
in a manner that differs from that utilized by the RO.  The 
Board has therefore considered whether the appellant has been 
given adequate notice to respond, and if not, whether she has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Given that the appellant has failed to meet her 
initial burden of presenting a claim that is plausible or 
capable of substantiation, the Board concludes that no 
prejudice to the appellant would result in denying her claim 
as not well grounded.  Moreover, the Court has held that 
"when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the claimant solely from the omission of the well grounded 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Additionally, the Board is not aware of any relevant evidence 
which may have existed, or could have been obtained, that, if 
true, would render the veteran's claims "plausible" and 
thus require VA to notify the veteran of said relevant 
evidence in order that she may complete her application for 
the claim of service connection for the cause of the 
veteran's death.  See McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997) (per curiam).

In denying the appellant's claim as not well grounded, the 
Board has considered the argument advanced by the appellant's 
representative that VA has failed to properly assist the 
appellant in the development of her claim by not requesting 
an opinion by an independent medical examiner.  However, as 
the claim is not well grounded, VA has no further duty to 
assist the appellant in developing the record to support her 
claim for service connection.  See Epps, 126 F.3d at 1469 
("[T]here is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' 
claim.").  As the claim is not well grounded, by definition 
this is not a case of such medical complexity or controversy 
as to warrant obtaining an opinion from an independent 
medical expert, pursuant to 38 U.S.C.A. § 7109(a) (West 
1991).

The Board is not aware of any circumstances in this matter 
which would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would render the 
appellant's claim well grounded.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  The Board also views 
its discussion as sufficient to inform the appellant of the 
elements necessary to present a well grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied. Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

Finally, the Board has considered the appellant's argument 
that the RO committed clear and unmistakable error under 
38 C.F.R. § 3.105 (1998) in denying her claim.  However, a 
claim based on clear and unmistakable error is a collateral 
attack on an otherwise final rating decision.  As no final 
decision has been issued with respect to this claim, the 
appellant's argument based on clear and unmistakable error is 
misplaced and can not be considered at this time.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

